                                           ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                                           JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                                           BY: _____________________________________
                                               /s/ Kathleen Deger
                                               Deputy Clerk



               Dated: 02:02 PM September 3 2020




                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                     IN RE:                                            )   CHAPTER 13
                                                                       )   CASE NO: 19-50025
                     William J. Huet                                   )
                     Lisa J. Huet                                      )   Alan M. Koschik
                                                                       )   BANKRUPTCY JUDGE
                                                   DEBTOR(S)           )
                                                                       )   ORDER CHANGING EMPLOYER
 CHAPTER 13          Last 4 digits of SSN: 1165                        )   DEDUCTIONS PURSUANT TO
 Keith L. Rucinski                                                     )   CONFIRMED CHAPTER 13 PLAN
      Trustee
One Cascade Plaza,
                                                                       )   DOCKET NO 100
    Suite 2020                                                         )
Akron, OH 44308
  (330)762-6335
        Fax              It appearing to the Court that the payment by the Debtor(s) must be changed to
  (330)762-7072      properly fund the Chapter 13 Plan repayment.

                         IT IS, THEREFORE, ORDERED:

                       That the Debtor’s employer, FEDERAL EXPRESS CORP, change the deduction to $896.00
                     MONTHLY from the Debtor’s wages and forward the same to the following address:

                                                   OFFICE OF THE CHAPTER 13 TRUSTEE
                                                  KEITH L. RUCINSKI, CHAPTER 13 TRUSTEE
                                                          3600 MOMENTUM PLACE
                                                           CHICAGO, IL 60689-5336

                         Note: To allow proper posting, please include the Debtor’s name and case number (please see
                     top of pleading for case number) on all remittances.

                         The employer is authorized to deduct from said income the sum of $896.00 MONTHLY,
                     beginning on the next pay day following receipt of this order and shall deduct a similar amount each
                     pay period until further order by the Court.
             19-50025-amk          Doc 104        FILED 09/03/20      ENTERED 09/03/20 14:31:00              Page 1 of 2
                         The plan payment is to be deducted from all income, including any paid leave. The employer is
                     authorized to adjust the monthly Chapter 13 plan payment amount to the employer ’s pay cycle (for
                     example, the monthly into weekly or bi-weekly amounts). To assist the employer, the following
                     chart shows the monthly plan payment amount in different pay cycles:

                                               Monthly         $896.00
                                               Semi-Monthly    $448.00
                                               Bi-Weekly       $413.54
                                               Weekly          $206.77


                     **PLEASE IDENTIFY WITH REMITTANCE THE NAME AND CASE NUMBER:
                             19-50025
                             Lisa J. Huet

                                                                    ###


                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee                      CONTACT INFORMATION
                     Ohio Reg. No. 0063137                                     If you have any questions regarding this
                     Joseph A. Ferrise, Staff Attorney                         information please contact:
                     Ohio Reg., No 0084477                                     Office of the Chapter 13 Trustee
                                                                               330-762-6335
                     One Cascade Plaza, Suite 2020                             mjones@ch13akron.com
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
 CHAPTER 13          krucinski@ch13akron.com
 Keith L. Rucinski   jferrise@ch13akron.com
      Trustee
One Cascade Plaza,
    Suite 2020       cc:   William J. Huet                                Lisa J. Huet
Akron, OH 44308
  (330)762-6335            1609 Moreview Drive                            1609 Moreview Drive
        Fax                Akron, OH 44321                                Akron, OH 44321
  (330)762-7072
                           (Via Regular Mail)                             (Via Regular Mail)

                           REBECCA J SREMACK ESQ (via ECF)

                           Keith L. Rucinski. Chapter 13 Trustee (via ECF)

                           FEDERAL EXPRESS CORP
                           30 FEDEX PKWY 2ND DL HORIZ
                           COLLIERVILLE, TN 38017
                           (Via Regular Mail)

                           Office of the US Trustee (via ECF)




             19-50025-amk          Doc 104     FILED 09/03/20        ENTERED 09/03/20 14:31:00              Page 2 of 2
